DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/20.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 10/1/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (2015/0281698) for the same reasons as set forth in Sec. 9 of the previous OA, dated 6/9/20.
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. In response to applicant's argument on p. 2-3 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the dynamic region location data for the encoding of the static region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts on p. 3-4 of the Remarks that Zhao fails to disclose any data received at an encoder system that is indicative of a part of the video which is occluded during display.  However, Figs. 1 and 4 of Zhao illustrates the concept of such static region 175 which is occluded during display by the dynamic region 22.
Applicant asserts on p. 5-6 of the Remarks that Zhao fails to disclose the claimed communication interface.  However, Fig. 2, a detail drawings of the processing device of Fig. 1 of Zhao, illustrates the concept of such communication interface 175 related to the video encoding system 102 is upstream from the video encoder 320.
In response to applicant's argument on p. 7 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., omitting the occluded part from the video encoding system to the video decoding system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts on p. 6-7 of the Remarks that Zhao fails to disclose the background region is occluded during display.  However, element 350 of Zhao illustrates the concept of such superposition of dynamic and static regions.  Therefore, one of ordinary skill in the art would have had no difficulty in recognizing that the background video is inherently blocked during the display.  Thus meeting the definition of occlusion in its broadest reasonable sense, consistent with applicant’s disclosure.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419